            Case 1:19-cv-01996-DLF Document 1 Filed 07/03/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

PATRICK EDDINGTON,                                    )
1000 Massachusetts Avenue                             )
Washington, DC 20001                                  )        Case No. 1:19-cv-01996
                                                      )
       Plaintiff,                                     )
                                                      )
       v.                                             )
                                                      )
U.S. NORTHERN COMMAND                                 )
250 Vandenberg Street, Suite B016                     )
Peterson Air Force Base, CO 80914-3801                )
                                                      )
       Defendants.                                    )

                                          COMPLAINT

       1.      Plaintiff, Patrick Eddington files this Freedom of Information Act suit to force

Defendant U.S. Northern Command, to produce all records regarding the implementation of

surveillance and/or detention for persons of Muslim faith and or Arab or Persian/Iranian heritage

in the case of a declaration of a national emergency by the President.

                                            PARTIES


       2.      Plaintiff Eddington is a policy analyst and scholar at the Cato Institute and made

the FOIA requests at issue in this case as part of his work.

       3.      Defendant U.S. Northern Command (“NORTHCOM”) is a federal agency subject

to the Freedom of Information Act, 5 U.S.C. § 552.

                                 JURISDICTION AND VENUE

       4.      This case is brought under 5 U.S.C. § 552(a)(6)(c)(i) and presents a federal

question conferring jurisdiction on this Court.

       5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).
            Case 1:19-cv-01996-DLF Document 1 Filed 07/03/19 Page 2 of 3



                              NORTHCOM’S FOIA VIOLATION

       6.        On April 26, 2019, Eddington requested “any documents generated by any

NORTHCOM element… concerning plans, policies, or programs regarding implementation of

surveillance and/or detention programs for 1) persons of the Muslim faith, regardless of

nationality… or 2) persons of Arab or Persian/Iranian heritage in the event of the declaration of a

national emergency by the President or the enactment of an Authorization for the Use of Military

Force (AUMF) or Declaration of War (DoW) against any nation: 1) in which Islam is the

predominant religion or 2) in which the country or countries against which an AUMF or DoW

corresponds to a specific Arab heritage… or other racial heritage group present in the United

States.” Eddington also requested a waiver of all fees for his request. A true and correct copy of

the request is attached as Exhibit A.

       7.        As of the date of this filing, Eddington has received no correspondence or

production from NORTHCOM regarding this request.

                               COUNT I -- VIOLATION OF FOIA

       8.        The above paragraphs are incorporated herein.

       9.        Plaintiff made a proper FOIA request to Defendant.

       10.       Defendant NORTHCOM is an agency subject to FOIA.

       11.       Defendant has not promptly produced all non-exempt records responsive to the

request resulting from an adequate search.

WHEREFORE, Plaintiff asks the Court to:

            i.   Order Defendant to conduct a reasonable search for records and to produce all

                 non-exempt requested records;

         ii.     Award Plaintiff attorney fees and costs; and




                                                 -2-
         Case 1:19-cv-01996-DLF Document 1 Filed 07/03/19 Page 3 of 3



     iii.   Enter any other relief the Court deems appropriate.

DATED:      July 3, 2019

                                                 Respectfully Submitted,

                                                 /s/ Joshua Hart Burday
                                                 Attorneys for Plaintiff

                                                 Matthew Topic
                                                 Joshua Burday
                                                 Merrick Wayne
                                                 (E-Mail: foia@loevy.com)
                                                 LOEVY & LOEVY
                                                 311 N. Aberdeen, Third Floor
                                                 Chicago, Illinois 60607
                                                 Tel.: (312) 243-5900
                                                 Fax: (312) 243-5902
                                                 Bar Nos. IL0037, IL0042, & IL0058




                                           -3-
